Citation Nr: 0115226	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a claim for accrued benefits was filed in a 
timely manner.  

2.  Entitlement to accrued benefits based upon the veteran's 
entitlement to increased disability pension benefits during 
the income reporting year immediately prior to his death due 
to exclusion of unreimbursed medical expenses from countable 
income.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1954 to August 
1954.  He died on November [redacted], 1997.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  In the decision, the RO denied a claim for 
accrued pension benefits which was based on a request by the 
appellant that unreimbursed medical expenses paid during 1997 
be used to reduce the veteran's countable income for pension 
purposes.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran died on November [redacted], 1997.

3.  The appellant submitted a claim for death pension in 
January 1998.

4.  The appellant's January 1998 claim for death pension is 
deemed to include a claim for any accrued benefits.

5.  The evidence which was submitted before the veteran's 
death reflects recurring, predictable, and reasonably 
estimable medical expenses, and provides a sufficient 
evidentiary basis for a prospective computation of medical 
expenses.

6.  The prima facie evidence of prospective medical expenses 
which was on file at the time of the veteran's death has been 
corroborated by satisfactory evidence of the actual expenses 
paid during the annualized period in question.

CONCLUSIONS OF LAW

1.  The appellant's claim for accrued pension benefits was 
filed in a timely manner.  38 U.S.C.A. § 38 C.F.R. §§ 3.152, 
3.1000(c) (2000)

2.  The requirements for entitlement to accrued benefits 
based upon the veteran's entitlement to increased disability 
pension benefits during the income reporting year immediately 
prior to his death due to exclusion of unreimbursed medical 
expenses from countable income are met.  38 U.S.C.A. 
§§ 1503(a)(8), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.272(g) (2000); VAOPGPREC 6-93; VAOPGPREC 12-94. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
law redefines the obligations of the VA with respect to the 
duty to assist.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussion 
in the decision letter and in the statement of the case 
informed her of the information and evidence needed to 
substantiate this claim and complied with the VA's 
notification requirements.  The RO supplied the appellant 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  The Board does not 
know of any additional relevant evidence that is available.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Although there is a question as to 
whether the appellant desires a hearing, the Board finds 
that, in light of the resolution of both issues in favor of 
the appellant which is set forth below, a hearing is not 
required.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the claimant are 
to be avoided).  The VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Therefore, there is no prejudice to the 
appellant in proceeding with this appeal and the Board will 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Many of the facts in this case are not in dispute.  On April 
10, 1996, the RO received a claim from the veteran for 
nonservice-connected disability pension.  On the claim form 
he reported having medical expenses of $2,132.23 for the 
months of January, February, and March 1996.  He also 
reported that the "total amount of medical expenses for 12 
months" was $8,528.90.  On a statement in support of claim 
which was submitted at the same time, the veteran reported 
that he had chronic renal insufficiency secondary to chronic 
rejection and superimposed acute renal failure secondary to 
contrast material.  He stated that his wife had to quit her 
job in order to take care of him at home, and that his 
medical bills were unusually high.  He also stated that he 
could not get around without the help of others.  He reported 
that he had a bypass operation in 1994, a kidney transplant 
in 1991, and removal of the gall bladder in 1994.  He stated 
that his health problems had recently become worse.  On 
another statement in support of claim, the veteran listed the 
mileage for 17 doctor visits and which he had made in 
January, February and March 1996.  He also submitted a VA 
Form 21-8416 (Request for Information Concerning Medical, 
Legal, or Other Expenses) on which he reported that he and 
his wife had annual medical expenses in the amount of 
$8,528.90.  The expenses included a number of recurring 
monthly expenses such as $42.50 per month for Medicare Part 
B, $14.95 per month for private medical insurance to 
Physicians Mutual, and $429.95 per month for private medical 
insurance to the Hearst Corporation.  The veteran also 
submitted private medical treatment records showing treatment 
on July 31, 1995, August 14, 1995, September 11, 1995, 
December 4, 1995, January 29, 1996, February 13-19, 1996, and 
March 4, 1996.  Finally, the veteran submitted copies of his 
medical bills.  

In a decision of June 13, 1996, the RO granted a permanent 
and total disability rating for pension purposes.  The 
nonservice-connected disabilities included chronic renal 
failure secondary to chronic transplant rejection, rated as 
100 percent disabling; coronary artery disease, status post 
myocardial infarction, bypass grafting, and angioplasty, 
rated as 60 percent disabling; steroid induced diabetes 
mellitus, rated as 20 percent disabling; and avascular 
necrosis of the right hip, rated as 10 percent disabling.  
The grant of pension included special monthly compensation on 
account of need for regular aid and attendance.  In the award 
notification letter dated in July 1996, the veteran was 
advised that his monthly rate of pension depended on his 
income, and that medical expenses that he paid may be used to 
reduce the income that was counted by the VA.  Therfore, he 
was advised to keep receipts for medical expenses as they may 
be needed.  In the award letter it was also noted that the RO 
had allowed the cost of Medicare ($510 per year), and the 
cost of the two private insurance policies ($179.40 and 
$5,159.40 per year respectively) as medical expenses in the 
amount of $5,848 per year which would provide a continuing 
deduction against the veteran's income when calculating the 
amount of benefits to which he was entitled beginning May 1, 
1996.  It was further noted in the award letter that the 
veteran's other medical expenses had not been used to reduce 
his income as the RO was not sure that they would be 
consistent, but that the veteran could claim the expenses 
paid after April 10, 1996 by reporting them after December 
31, 1996.  

A letter from the RO to the veteran dated in August 1996 
shows that the monthly amount of his disability pension was 
$663, effective from May 1, 1996.  It was noted that the 
amount of pension had been calculated by taking the veteran's 
income which consisted of Social Security payments of 
$13,086, and subtracting medical expenses in the amount of 
$5,848.  This resulted in a countable annual income of 
$7,778.  That figure was then subtracted from the "maximum 
annual rate" for a married veteran of $15,744, resulting in 
a figure of $7,966 per year, or $663 per month after rounding 
down to the nearest dollar.

The veteran died on November [redacted], 1997 as a result of his 
nonservice-connected renal failure.  On December 29, 1997, 
the RO received a VA Form 21-8416 (Medical Expense Report) 
from the appellant which listed the medical expenses incurred 
by the veteran and the appellant for the year 1996, including 
mileage to doctors' offices.  The dates of the expenses were 
from January 3, 1996, (prior to the effective date of the 
pension benefits) through the end of 1996.  The amount of the 
expenses, according to the appellant's calculation, was 
$3,181.  The Board notes that the expenses listed did not 
include the insurance premiums which had previously been 
taken into account when determining the veteran's entitlement 
to pension.  Shortly thereafter, in January 1998, the 
appellant filed an application for burial benefits and a VA 
Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse Or Child).  

A letter from the RO to the appellant dated in March 1998 
shows that the appellant was awarded a pension as the 
veteran's surviving spouse.  The letter also indicates that 
there were no accrued benefits.  The RO stated that it denied 
the claim for benefits based on unreimbursed medical expenses 
because the claim was not on file at the time of the 
veteran's death and because there was no evidence in the file 
at the time of the veteran's death to provide a basis for 
predicting the incurrence and amount of these expenses.  In a 
letter stamped as having been received by the RO on April 23, 
1998, the appellant stated that "This letter shall 
constitute a formal Notice of Disagreement with your denial 
of unreimbursed medical expenses submitted on December 29, 
1997."  

The Board notes no action was immediately taken on the notice 
of disagreement, as it was apparently misplaced for a period 
of time.  In a letter dated in August 1998, the appellant 
inquired regarding the status of her claim and requested a 
hearing.  In October 1998, the appellant again submitted a 
letter of inquiry regarding the claim for medical expenses, 
and again requested a hearing.  In October 1998, the RO wrote 
to the appellant and indicated that they had no record of a 
decision on her claim for unreimbursed medical expenses, and 
that there was no document on file stating that she disagreed 
with such a decision.  In November 1998, the appellant 
submitted a letter in which she again indicated her intent to 
appeal the decision denying medical expenses.  She enclosed a 
copy of her April 1998 notice of disagreement.  Later in 
November 1998, the appellant sent another similar letter, 
stating that she was still awaiting a decision on her appeal 
of the denial of reimbursement of medical expenses submitted 
for the calendar year 1996 for the veteran.  

A letter from the RO to the appellant dated December 23, 
1998, contains the following comments:

We have granted accrued benefits based on 
unreimbursed medial expenses reported on 
VA Form 21-8416, Medical Expense Report, 
submitted December 27, 1997.  These 
expenses were for the calendar year 1996.

In the letter, the RO indicated that this resulted in monthly 
benefits for the period beginning May 1, 1996, increasing 
from $663 to $793, and benefits for the month of December 
1996 increasing from $669 to $798.  The Board calculates that 
this resulted in payment of accrued benefits in the total 
amount of $1,039.  The RO explained that medical expenses 
paid prior to the veteran's date of claim, April 10, 1996, 
could not be counted.  A handwritten sheet contained in the 
claims file shows the calculations done by the RO in 
determining this award.  

A few days later, on December 31, 1998, the appellant 
submitted another Medical Expense Report on which she listed 
unreimbursed medical expenses paid during the year 1997.  The 
total amount of unreimbursed medical expenses according to 
the appellant's calculations was $3,651.  The Board notes 
that these expenses did not include the ongoing insurance 
expenses which had previously been considered.  

In March 1999, the RO denied the claim and sent a letter to 
the appellant stating that:

We have received your claim to use 
unreimbursed medical expenses paid in 
1997, to reduce you and the deceased 
veteran's countable family income for VA 
purposes during 1997.

Your claim was received January 4, 1999.  
In order to use the expenses paid in 1997 
to reduce you and the veteran's countable 
income during 1997, the evidence of 
payment of the 1997 expenses would have 
had to been in the veteran's file at the 
time of his death on November [redacted], 1997.  
Since the evidence was not received until 
January 4, 1999, it cannot be used to 
reduce you and the veteran's family 
income for 1997.  

In March 1999 the appellant submitted a notice of 
disagreement with that decision.  In January 2000, the RO 
issued a statement of the case.  In the statement of the 
case, the RO cited 38 C.F.R. § 3.1000(a) & (c), and stated 
that the claim for accrued benefits was denied because the 
unreimbursed medical expenses paid in 1997 could not be used 
to reduce the veteran's countable income.  The RO stated that 
the veteran had died on November [redacted], 1997, and that the 
appellant submitted a claim for accrued benefits based on the 
unreimbursed medical expenses paid in 1997, on January 4, 
1999.  The RO noted that payment may be made for benefits to 
which a payee was entitled at his or her death under existing 
rating decisions, or those based on evidence in the file at 
the date of death, and are due and unpaid.  The statement of 
the case also stated that applications for accrued benefits 
must be filed within one year after the date of death, and 
that the claim for accrued benefits based on the veteran's 
unreimbursed medical expenses paid in 1997 was received on 
January 4, 1999, which was more than one year after the 
veteran's date of death.  Therefore, the RO concluded that 
accrued benefits based on the veteran's unreimbursed medical 
expenses paid in 1997 are not payable.  A VA Form 9 (Appeal 
to Board of Veterans Appeals ) was received by the RO on 
March 15, 2000.  

I.  Whether A Claim For Accrued Benefits Was Filed In A 
Timely Manner.

A claim for accrued benefits must be filed within one year of 
the veteran's death.  38 C.F.R. § 3.100(c).  The RO denied 
the reimbursement for medical expenses paid in 1997 on the 
basis that a claim for reimbursement for these particular 
expenses was not filed in time.  The appellant argues that 
her claim for accrued benefits based on unreimbursed medical 
expenses was filed within the applicable time limit.  The 
Board notes that the veteran died on November [redacted], 1997.  The 
appellant submitted a claim for reimbursement of medical 
expenses paid in 1996 in December 1997, and that matter has 
been resolved.  However, that claim arguably raised a claim 
for accrued benefits for the year 1997 as well.  Moreover, 
the appellant also submitted a claim for death pension in 
January 1998.  The appellant's claim for death pension 
benefits is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c).  See also 38 C.F.R. 
§ 3.152.  In light of this presumption, the Board finds that 
the death pension claim had the effect of raising a claim for 
accrued benefits based on unreimbursed medical expenses from 
1997.  The appellant continuously pursued her claim for 
accrued benefits from the date of those claims until the 
present time.  The Board finds that the appellant's 
submission in December 1998 of the list of medical expenses 
incurred in 1997 did not constitute a new claim for accrued 
benefits, but rather was simply a continuation of the claim 
which had been filed very shortly after the veteran's death 
and within the applicable time limit.  Accordingly, the Board 
concludes that a claim for accrued pension benefits was filed 
in a timely manner.  

II.  Entitlement To Accrued Benefits Based Upon The Veteran's 
Entitlement To Increased Disability Pension Benefits During 
The Income Reporting
Year Immediately Prior To His Death Due To Exclusion Of
 Unreimbursed Medical Expenses From Countable Income.

Entitled "Pension for Non-Service-Connected Disability or 
Death or For Service", chapter 15 of title 38 of the United 
States Code sets forth the factors governing VA's 
determination of the needs-based pensions that the deceased 
veteran in this case had received.  Under 38 U.S.C. § 1521, 
veterans who have served on active duty during a period of 
war, as defined in the statute, and who are disabled in the 
various ways described in the provision are entitled to 
receive a VA pension, to be adjusted according to the amount 
of the veteran's annual income.  Under 38 U.S.C.A. § 
1503(a)(8) annual income for purposes of pension calculation 
under chapter 15 includes payments of any kind and from any 
source except, inter alia, the amount equivalent to payments 
for unreimbursed medical expenses to the extent that they 
exceed five percent of the maximum annual rate of pension.  
See 38 C.F.R. § 3.272(g).  If a VA pension recipient submits 
a pension eligibility verification report (EVR) or report of 
medical expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may 
be excluded from the annual income reported by the recipient 
and used by VA to calculate or adjust the amount of pension 
received.  Consequently, a veteran's submission of an EVR or 
report of medical expenses may result in a retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C. §§ 
1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1). 

The Board notes that a very similar case was previously 
considered by the United States Court of Appeals for Veterans 
Claims in Conary v. Derwinski, 3 Vet. App. 109 (1992)(per 
curiam)).  In an August 14, 1992, order, the Court, in 
pertinent part, vacated a Board decision, and remanded the 
case to the Board for full readjudication.  That case 
essentially involved a claim for accrued benefits by a 
surviving spouse on the basis of an EVR detailing 
unreimbursed medical expenses for the period preceding the 
death of the veteran, but filed after the date of the death.  
The VA had denied the claim on the basis that evidence of the 
medical expenses was not in the claims file on the date of 
the veteran's death.  The applicable statutory provision 
regarding accrued benefits, 38 U.S.C. § 5121(a), provides, in 
pertinent part, that accrued benefits shall be paid upon a 
veteran's death only if that individual was either (1) 
"entitled [to the periodic monetary benefits] at death under 
existing ratings or decisions", or (2) there existed 
"evidence in the file at [the] date of death . . . [of 
periodic monetary benefits] due and unpaid for a period not 
to exceed one year".  In a concurring opinion, it was noted 
that any information in a veteran's file upon his or her 
death, which persuades VA that it has in its possession facts 
sufficient to determine the amount of accrued benefits owing, 
could reasonably be considered "evidence in the file at [the] 
date of death".

Following the remand by the Court, pursuant to the authority 
prescribed by 38 U.S.C.A. § 7104(c) and 38 C.F.R. 20.901(c), 
the Board requested an opinion from the General Counsel (GC) 
of the VA on the legal questions involved in the 
consideration of the Conary appeal and a companion case which 
was also remanded to the Board by the Court's August 1992 
order.  On August 9, 1993, the GC issued an opinion on the 
following two questions presented by the facts of the 
consolidated cases: a)  Under what circumstances, if any, may 
information contained in an eligibility verification report 
filed after a beneficiary's death be considered in 
determining eligibility for accrued benefits under 38 U.S.C. 
§ 5121(a); and (b)  May an award of accrued benefits under 38 
U.S.C. § 5121(a) be based on logical inferences from 
information of record at the date of the beneficiary's
death?  In response to these questions, the GC held that: (a)  
Information contained in an eligibility verification report 
submitted after the beneficiary's death may not be considered 
"evidence in the file at date of death" for purposes of an 
award of accrued pension benefits under 38U.S.C. § 5121(a); 
and (b)  An award of accrued benefits under 38 U.S.C. § 
5121(a) may be based on logical inferences from information 
in the file at the date of the beneficiary's death. See 
VAOPGPREC 6-93.

The GC opinion noted that certain prima facie evidence of 
record prior to death may establish entitlement for accrued-
benefits purposes where confirming evidence is furnished in 
support of the accrued-benefit claim.  The GC opinion stated 
that since EVR's submitted before the beneficiary's death 
reflecting recurring, predictable, and reasonably estimable 
medical expenses provide a sufficient evidentiary basis for a 
prospective computation of medical expenses, such evidence 
may be considered "evidence in the file at date of death" for 
purposes of entitlement to accrued benefits.  If such 
evidence makes a prima facie case of entitlement, GC did not 
believe that the VA would be precluded from considering other 
evidence, e.g., an EVR submitted after the beneficiary's 
death for the limited purpose of verifying the accuracy of 
its determination.  

The Board later requested another GC opinion to clarify the 
foregoing opinion.  The GC subsequently held that where a 
veteran entitled to pension benefits had not submitted a 
yearly eligibility verification report (EVR) prior to the 
date of his death that "[a]ccrued pension benefits may be 
allowed under 38 U.S.C. § 5121(a) on the basis that evidence 
in the file at the date of a veteran's death permitted 
prospective estimation of unreimbursed medical expenses, 
regardless of whether unreimbursed medical expenses were 
actually deducted prospectively from the veteran's income for 
purposes of determining pension entitlement prior to the 
veteran's death."  Significantly, the GC further held that 
where a veteran had in the past supplied evidence of 
unreimbursed medical expenses which, due to the static or 
ongoing nature of the veteran's medical condition, could be 
expected to be incurred in like manner in succeeding years in 
amounts which, based on past experience, were capable of 
estimation with a reasonable degree of accuracy, such 
evidence may form the basis for a determination that evidence 
in the file at the date of the veteran's death permitted 
prospective estimation of medical expenses.  See VAOPGCPREC 
12-94.  

The Board is bound in its decisions by applicable statutes, 
VA regulations, instructions of the Secretary, and precedent 
opinions of the GC, except to the extent that they are 
inconsistent with binding judicial decisions.  38 U.S.C.A. § 
7104(c); 38 C.F.R.§ 19.5; Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the GC has essentially determined that the 
information contained in a form submitted by the appellant 
after the beneficiary's death may not be considered to be 
"evidence in the file at date of death" pursuant to 38 
U.S.C.A. § 5121, the remaining question for purposes of 
accrued benefits which must be addressed should focus on the 
logical inferences which may be made based on information in 
the file at the date of the veteran's death. 

Thus, the VA essentially must determine whether the medical 
expenses paid in 1997 claimed by the appellant in the medical 
expense forms submitted after the veteran's death were 
reasonably estimable, based the evidence on file at the date 
of his death, to include income and medical expense 
information contained in the prior medical expense report 
which the veteran filed at the time of his original claim.  
In addition to determining whether there existed in the file 
at the date of the veteran's death prima facie evidence of 
unreimbursed medical expenses during the annualized period 
immediately preceding his death, the VA must also determine 
whether the prima facie evidence has been corroborated by 
satisfactory evidence of actual expenses paid during the 
annualized period in question.

After reviewing the evidence contained in the claims file, 
the Board finds that these standards have been met.  The 
Board notes that, at the time of the veteran's death, the 
claims file contained a statement of medical expenses 
submitted by the veteran at the time of his original claim 
for pension benefits.  As noted above, this list included a 
detailed account of his medical appointments.  He also 
submitted medical evidence at that time, along with copies of 
medical bills.  Together, these items of evidence showed that 
he had chronic debilitating diseases which required ongoing 
medical treatment and medical expenses.  The doctor visits 
were on an ongoing basis of at least once a month.  There is 
no question that these visits would be ongoing due to the 
chronic nature of the veteran's renal disease, heart disease, 
and diabetes.  Thus, the medical expenses due to the static 
or ongoing nature of the veteran's medical condition could be 
expected to be incurred in like manner in succeeding years in 
amounts which, based on past experience, were capable of 
estimation with a reasonable degree of accuracy.  On this 
basis, the Board finds that the evidence which was of record 
before the veteran's death reflected recurring, predictable, 
and reasonably estimable medical expenses and provided a 
sufficient evidentiary basis for a prospective computation of 
medical expenses.  

Such evidence establishes a prima facie case of entitlement 
to reimbursement for medical expenses for the year 1997.  The 
Board further finds that the prima facie evidence has been 
corroborated by satisfactory evidence of actual expenses paid 
during the annualized period in question, such as the list of 
expenses and the bills submitted by the appellant in December 
1998.

For the foregoing reasons, the Board finds that the 
requirements for entitlement to accrued benefits based upon 
the veteran's entitlement to increased disability pension 
benefits during the income reporting year immediately prior 
to his death due to an exclusion of unreimbursed medical 
expenses from countable income are met.  To this extent, the 
appeal is granted.  The exact amount of such benefits is to 
be determined by the RO based on consideration of all of the 
evidence in the claims file documenting the unreimbursed 
medical expenses during the year 1997, including the evidence 
which has been added to the file since the veteran's death.  


ORDER

1.  The claim for accrued benefits was filed in a timely 
manner.  

2.  Entitlement to accrued benefits based upon the veteran's 
entitlement to increased disability pension benefits during 
the income reporting year immediately prior to his death due 
to an exclusion of unreimbursed medical expenses from 
countable income is granted.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

